DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                             JASON K. DYKES,
                                Appellant,

                                        v.

                           STATE OF FLORIDA,
                                Appellee.

                                  No. 4D18-1489

                                  [July 26, 2018]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael A. Usan,
Judge; L.T. Case No. 04-005943CF10A.

   Jason K. Dykes, Indiantown, pro se.

   No brief filed for appellee.

PER CURIAM.

   Affirmed.

GROSS, CIKLIN and LEVINE, JJ., concur.

                             *           *          *

   Not final until disposition of timely filed motion for rehearing.